DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/IL2017/050784 filed 07/11/2017, which claims the benefit of the priority of US provisional application No. 62/360,767 filed 07/11/2016. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 09/14/2021, has been considered by the examiner.

Claim Status
The examiner acknowledges receipt of the response of 09/13/2021 in response to the Non-final action which amended claims 1, 2, 4-8, 11, 14-17, 19, 21, 24, 27-29, 31-32, and 35 and cancelled claims 3, 9, 13, and 25. Claim 36 was previously cancelled.
Claims 1, 2, 4-8, 10-12, 14-24, 26-35, and 37 are being examined on the merits in this office action.
	
Claim Objections -Withdrawn
The objection of claims 1 and 2 is withdrawn in view of applicants’ amendment of the claims.

The objection of claims 4-11, 15-35, and 37 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on another multiple dependent claim is withdrawn in view of applicants’ amendment to the claims.

Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicants’ amendment.
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed 09/13/2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 103 as being unpatentable over US 2010/0317585  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Since the new grounds of rejection were necessitated by Applicant's amendment, this action is made FINAL.

Claim Objections - NEW
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “…of at leat..”. This should be amended to recite “…of at least...”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103 - NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-2, 12, 14, 17-19, 21-22, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0317585 (hereinafter “the ‘585 publication”) in view of US 2008/0221032 (hereinafter “the ‘032 publication”).
‘585 teaches a polypeptide consisting a coagulation factor and one to five gonadotropin carboxy terminal (CTP) peptides attached to a carboxy terminus of said coagulation factor (claim 1 and [0005]) and that the coagulation factor includes factor VII (claim 10, 11). In addition, claim 11 includes coagulation factor FVIIa in a markush group of only three options thus a skilled artisan can clearly envisage the coagulation factor being FVIIa. ‘585 further teaches that the polypeptide is in substantially pure form [0117, 0118] and that the polypeptide has at least one CTP glycosylated (claim 4). Even though ‘585 does not explicitly disclose that the polypeptide comprises a high sialic acid content of 15 mol/mol, ‘585 discloses that the presence of highly glycosylated peptide-sialic acid residues stabilized the protein and protected it from interactions with vascular receptors [0221]. ‘585 further discloses that the CTP-modified FVII polypeptide comprises amino acid sequence of SEQ ID NO: 15 [0038], which is 100% identical to the instant SEQ ID NO: 7. ‘585 further teaches that the FVII is cleaved at R152 
Even though ‘585 does not explicitly disclose that the polypeptide comprises a high sialic acid content of 15 mol/mol, ‘585 discloses that the presence of highly glycosylated peptide-sialic acid residues stabilized the protein and protected it from interactions with vascular receptors [0221]. ‘585 does not teach the instant purity.
‘032 teaches a recombinant FVII which is bound to at least one carbohydrate moiety comprising 1-4 sialic acid units (claim 1, abstract and [0002]). The recitation of at least reads to more than one carbohydrate moiety and thus more than 4 sialic acid units and therefore intrinsically reads on the instant sialic acid content. ‘032 gives the motivation for doing so and discloses that the in vivo half-life of the FVII is prolonged by at least a factor of three (claims 1-3 and [0036-0037]) and that the polypeptide is used in the treatment of bleeding disorders [0016, 0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the CTP modified FVII polypeptide of ‘585 by preparing the polypeptide with high sialic acid content because ‘032 discloses such polypeptides of FVII have an extended half-life in vivo. A person of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in modifying the polypeptide of ‘585 by preparing a polypeptide with high sialic acid content because ‘032 teaches that such peptides have an increased half-life in vivo and that the half-life is extended by at least 3-fold and that the polypeptide is useful in the treatment of bleeding disorders.
2-derived light chain (20 kD) and a COOH terminal-derived heavy chain (30 kD) linked via a single disulfide bond (Cys 135 to Cys 262) [0011]. The disclosures renders obvious the instant claim 2.
Regarding claims 12, and 14, ‘585 teaches a polynucleotide molecule comprising a coding portion encoding a polypeptide comprising a coagulation factor and one to ten gonadotrophin carboxy terminal peptides attached to a carboxy terminus of the coagulation factor [0086]. ‘585 further teaches an expression vector comprising a polynucleotide molecule [0087]. The nucleic acid construct is introduced into a suitable cell via an appropriate gene delivery vehicle/method (transfection, transduction, homologous recombination, etc.) and an expression system as needed and then the modified cells are expanded in culture and returned to the individual [0107] and that the polypeptide is purified and activated [0237]. ‘585 further teaches that the cells of the present invention can be cultured in conventional fermentation bioreactors, shake flasks, test tubes, microtiter dishes and petri plates [0111]. In addition, claims 12 and 14 are product-by-process type claims. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or product of the prior art, the claim is unpatentable. The CTP-modified FVII comprising a high sialic acid content, is clearly disclosed in the prior art. ‘585 teaches a polypeptide consisting a coagulation factor and one to five gonadotropin carboxy terminal (CTP) peptides attached to a carboxy terminus of said coagulation factor (claim 1 and [0005]) and that the coagulation factor includes factor VII (claim 10). ‘585 further teaches that the polypeptide is in substantially pure form [0117, 0118] and that the polypeptide has at least one CTP glycosylated (claim 4). ‘585 further discloses that the CTP-modified FVII polypeptide comprises amino acid sequence of SEQ ID NO: 15 [0038], which is 100% identical to the instant SEQ ID NO: 7 making the instant product obvious thus claims 12 and 14  are rejected as unpatentable over the ‘585 publication.
 modified cells are expanded in culture [0107] and that the cells can be cultured in conventional fermentation bioreactors, shake flasks, test tubes, microtiter dishes and petri plates [0111]. It would be obvious for a person of ordinary skill in the art to arrive at the instant claims 17 and 18.
Regarding claim 19, ‘585 teaches that the coagulation factors are purified using a variety of standard protein purification techniques, such as, but not limited to, affinity chromatography, ion exchange chromatography, filtration, electrophoresis, hydrophobic interaction chromatography, gel filtration chromatography, reverse phase chromatography, concanavalin A chromatography, chromatofocusing and differential solubilization [0115].
Regarding claim 21, ‘585 teaches that the presence of highly glycosylated peptide-sialic acid residues stabilized the protein and protected it from interactions with vascular receptors ([0075, 0221] and claim 4).
Regarding claim 22, ‘585 teaches that 2 or more of the chorionic gonadotrophin CTP amino acid sequences are glycosylated and that in other embodiments, the CTP sequence of the present invention comprises 4 glycosylation sites [0075, 0187].
Regarding claim 35, ‘585 teaches a polypeptide consisting a coagulation factor and one to five gonadotropin carboxy terminal (CTP) peptides attached to a carboxy terminus of said coagulation factor (claim 1 and [0005]) and that the coagulation factor includes factor VII (claim 10, 11). In addition, claim 11 includes coagulation factor FVIIa in a markush group of only three options thus a skilled artisan can clearly envisage the coagulation factor being FVIIa.  ‘585 further discloses that the CTP-modified FVII polypeptide comprises amino acid sequence of SEQ ID NO: 15 [0038], which is 100% identical to the instant SEQ ID NO: 7. ‘585 further teaches that 
Regarding claim 37, ‘585 teaches a pharmaceutical composition comprising the modified FVII where it is mixed with a pharmaceutically acceptable carrier [0121-0122] such as PEG [0125].

Claims 1, 2, 4-8, 10-12, 14-24, 26-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0317585 (hereinafter “the ‘585 publication”) in view of US 2008/0221032 (hereinafter “the ‘032 publication”) and Chevreux et al. (Glycobiology. 2013 Dec; 23(12): 1531–1546) and TW 201638105 (hereinafter “the ‘105 publication”).

The teachings of ‘585 and ‘032 are disclosed above and incorporated herein by reference.
‘585 does not teach the instant purity and glycosylation pattern.
Chevreux teaches production of recombinant FVII with glycosylation pattern that are critical in modulating protein safety and efficacy (abstract). Chevreux teaches that the FVII had a purity of more than 90% (page 1539, left col. 2nd paragraph, line 10-12). Chevreux teaches that the n/o glycan content of the FVII were about 71% of the total pool (page 1540, right col. Line 1-3).
‘105 teaches CTP modified FVII (claim 1-7) and that the polypeptide has a purity of at least 70% (claim 29) and that the glycosylation pattern of each CTP comprises at least a glycosyl group at the four O-linked glycosylation sites Chemical (claim 24).
 while maintaining its high pharmacological efficacy
 Regarding claim 4, 5, 26, and 27, 105 teaches that the polypeptide has an increased glycosylation occupancy, wherein the glycosylation occupancy comprises more than 4 O-glycans per CTP unit (claim 28). ‘105 further discloses that CTP modified polypeptides with higher glycosylation levels and a higher percentage of glycosylated glycosylation sites (page 35, 5th paragraph, line 8-9) and that the polypeptide is substantially pure (page 38, 10th paragraph line 1-3). The recitation of “more than” includes the instant “at least 60%” which renders the claim obvious.
Regarding claim 6, 7, 28, and 29, 105 teaches that the polypeptide comprises contains a docking site for the conversion of glutamic acid (Glu) to gamma carboxylase of gamma carboxy glutamate (Gla) and that 12 glutamic acid residues are carboxylated  (page 15, 4thy and 6th paragraphs). In addition, ‘585 teaches that carboxylation is required for the interaction of factor protein with the phospholipids surfaces and for optimal activity [0187] and therefore a person of ordinary skill in the art would be motivated to prepare a modified FVII polypeptide with a high percentage of carboxylated glutamic acid.
th paragraph, line 1-4) which leaves less than 5% of the remaining FVII which could be in oxidized form.
Regarding claim 10, and 33, Chevreux teaches that the FVII had a purity of more than 90% (page 1539, left col. 2nd paragraph, line 10-12).
Regarding claim 11 and 34, ‘105 teaches that the modified polypeptide has been found to have improved potency (page 8, line 3-4) and that the potency was assessed by comparing the dose-response curves of the factor protein and that the average EC50 was 21 ng/ml, while the modified polypeptide EC50 was 382 ng/ml (page 49, 4th paragraph line 7-8).
Regarding claim 15, ‘105 teaches that the method of making a related CTP modified polypeptide is an animal free derivative method (page 49, 10th paragraph, line 9).
Regarding claim 16, ‘105 teaches that the amount of expression is at least 40mg/L (page 35, 6th paragraph line 3-5).
Regarding claim 19, ‘105 teaches that the method which comprises an affinity column, a multimodel or mixed mode column, a hydrophobic interaction column, and an anion exchange column, wherein the anion exchange eluate undergoes an ultrafiltration/diafiltration step as well as inactivating viruses by incubation in a Triton concentration of 1% (w/w) (the whole of page 59).
Regarding claim 20, ‘105 teaches log reduction factor (LRF) of approximately 22 (page 60, last paragraph, line 6-7).
th paragraph, line 8-9). ‘105 further teaches that the number of O-glycans per CTP is at least 4-6 (page 38, last 2 lines).
Regarding claim 23, Chevreux teaches about 96.4% N-acetylneuraminic acid (see Fig. 2) and approximately 90% the total pool of glycans (Fig. 6).
Regarding claim 24, ‘105 teaches that the CTP modified polypeptide is highly sialylated (claim 5). With regards to the amount of sialic acid content, Chevreux teaches about 96.4% N-acetylneuraminic acid (see Fig. 2), which is type of sialic acid and read on the instant content, thus rendering obvious the instant claim.
Regarding claim 31 and 32, ‘105 teaches that method achieves at least 99 % recovery of the highly glycosylated related CTP modified polypeptide (page 39, 5th paragraph, line 1-3).

Double Patenting – Maintained and updated
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This rejection has been updated to a non-provisional rejection to reflect the claim numbers of the issued patent No. US 10960058.
Claims 1, 2, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8-9, and 11 of U.S. Patent No. US 10960058. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of US 10960058 patent recite a pharmaceutical composition comprising a chorionic gonadotropin CTP modified FVII (claim 1) and that the CTP-modified FVII comprises SEQ ID NO: 46 (claim 5 and 8). ‘979 further claims that the CTP is glycosylated (claim 6) and that the CTP- modified polypeptide comprises a light chain and a heavy chain linked by a disulfide bond (claim 9) and that the disulfide bond occurs between cysteine residue 135 and cysteine residue 262 of SEQ ID NO: 46 (claim 11) which is identical to the instant SEQ ID NO: 7.
Please note that the instant application recites a human chorionic gonadotropin carboxy terminal peptide (CTP)-modified human active Factor VII (FVIIa) polypeptide comprising three CTP molecules attached in tandem to the C-terminal end of FVIIa, wherein said CTP-modified FVIIa polypeptide is in a substantially pure and active form, said CTP-modified FVIIa polypeptide includes a high glycosylation form (claim 1). The instant application further recites CTP-modified .
Response to Arguments
Applicant's arguments filed 09/13/2021 asked that this rejection be held in abeyance. The double patenting rejection is maintained for the reasons discussed above.

Conclusion
Claims 1, 2, 4-8, 10-12, 14-24, 26-35, and 37 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Patent Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615